In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS

*************************
TERI COLLINS,                        *
As the Proposed Administrator of the *
Estate of her deceased daughter,     *                                   No. 10-175V
AMBER KAUFFMAN,                      *                                   Special Master Christian J. Moran
                      Petitioner,    *
                                     *                                   Filed: November 8, 2013
v.                                   *
                                     *                                   Entitlement; bench ruling.
SECRETARY OF HEALTH                  *
AND HUMAN SERVICES,                  *
                      Respondent.    *
*************************

Mark T. Sadaka, Mark T. Sadaka, MSPH, Esq., Englewood, NJ, for petitioner.
Darryl R. Wishard, United States Department of Justice, for respondent.

                                DECISION DENYING ENTITLEMENT*

        A hearing was held in this matter on November 6-7, 2013. Based on the evidence
presented, including petitioner’s documentary materials (exhibits 1-68), respondent’s
documentary materials (exhibits A-T), and the testimony of Doctors Spitz, Yeager and Curtis,
petitioner did not establish, by a preponderance of the evidence, the first and second prongs of
Althen. See Althen v. Sec=y of Health & Human Servs., 418 F.3d 1274, 1278 (Fed. Cir. 2005).

       The undersigned delivered a bench ruling denying entitlement at the end of the hearing
on November 7, 2013. The transcript sets forth the basis for the conclusion that petitioner failed
to meet her burden of proof. That explanation is incorporated by reference into this decision.

        The clerk shall enter judgment in accord with this decision unless a motion for
review is filed. For purposes of determining the timeliness of a motion for review, this decision
is intended to constitute the decision of the special master.

         IT IS SO ORDERED.
                                                               s/Christian J. Moran
                                                               Christian J. Moran
                                                               Special Master
         *
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002), requires that
the Court post this decision on its website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion
proposing redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.